
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1148
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 26, 2009
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To require the Secretary of Homeland
		  Security to conduct a program in the maritime environment for the mobile
		  biometric identification of suspected individuals, including terrorists, to
		  enhance border security.
	
	
		1.Maritime biometric
			 identification
			(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Homeland Security shall conduct, in the maritime
			 environment, a program for the mobile biometric identification of suspected
			 individuals, including terrorists, to enhance border security and for other
			 purposes.
			(b)RequirementsThe
			 Secretary shall ensure the program described in subsection (a) is coordinated
			 with other biometric identification programs within the Department of Homeland
			 Security.
			(c)Cost
			 analysisNot later than 90
			 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Appropriations and the Committee on Homeland Security of the
			 House of Representatives and the Committee on Appropriations and the Committee
			 on Homeland Security and Governmental Affairs of the Senate an analysis of the
			 cost of expanding the Department’s biometric identification capabilities for
			 use by departmental maritime assets considered appropriate by the Secretary.
			 The analysis may include a tiered plan for the deployment of the program
			 described in subsection (a) that gives priority to vessels and units more
			 likely to encounter individuals suspected of making unlawful border crossings
			 through the maritime environment.
			(d)DefinitionFor
			 the purposes of this section, the term biometric identification
			 means the use of fingerprint and digital photography images.
			
	
		
			Passed the House of
			 Representatives March 24, 2009.
			Lorraine C. Miller,
			Clerk
		
	
